Eschweiler, J.
Appellants argue that inasmuch as the article in question in no wise specifically charges the plaintiff with having committed any crime in connection with the death of his wife, or that he was the beneficiary of any insurance policy on her life, that an innocent meaning should be given to the expressions used in preference to a construction which would result in charging a crime; also that all the contained expressions should be. construed in the plain and popular sense in which they would naturally be understood, and that, as so construed, no such meaning can be given to them as is ascribed to them by the innuendo.
Although the article alleged that the plaintiff’s present whereabouts are unknown to residents of Kilbourn, not directly alleged as his residence, yet we take judicial notice of the fact that Kilbourn is within Columbia county, which is alleged to be his home. Kellar v. State, 174 Wis. 67, 70, 182 N. W. 321.
While it is quite plain that a construction can be reasonably given to this article which would not necessarily ascribe any possible complicity of plaintiff in the death of his wife or improper interest in any insurance upon her life, still it is evident that a jury might, within the field of reasonable construction, taking the article as a whole, nevertheless say that there was some such meaning intended by the publishers and conveyed to the readers.
It has been often held that if there be but one reasonable construction that can be given to the words used it is for the court to say whether or not such be libelous, but if there be a reasonable possibility of the. ascribed and libelous mean*182ing being given to them, it then becomes a jury question whether such was intended and conveyed. Grant v. Yates, 184 Wis. 236, 199 N. W. 53; Lubcke v. Teckam, 179 Wis. 543, 547, 191 N. W. 968; Lisko v. Retzlaff, 156 Wis. 247, 248, 145 N. W. 648; Hofflund v. Journal Co. 88 Wis. 369, 60 N. W. 263; Morgan v. Republican Pub. Co. 249 Mass. 388, 390, 144 N. E. 221; Washington Post Co. v. Chaloner, 250 U. S. 290, 293, 39 Sup. Ct. 448.
The demurrer was therefore properly overruled.
By the Court. — Order affirmed.
Stevens, J., took no part.